UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-02605 Franklin Money Fund (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: _ 6/30 Date of reporting period: _03/31/14 Item 1. Schedule of Investments. Franklin Money Fund Statement of Investments, March 31, 2014 (unaudited) Shares Value Mutual Funds (Cost $1,875,166,620) 100.2% a The Money Market Portfolio $ Other Assets, less Liabilities ( ) % ) Net Assets 100.0% $ a Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Money Fund Notes to Statement of Investments (unaudited) 1. ORGANIZATION Franklin Money Fund (Fund) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company. The Fund invests substantially all of its assets in The Money Market Portfolio (Portfolio), which is registered under the 1940 Act as an open-end management investment company. The accounting policies of the Portfolio, including the Portfolio's security valuation policies, will directly affect the recorded value of the Fund's investment in the Portfolio. The Statement of Investments of the Portfolio is included elsewhere in this report and should be read in conjunction with the Fund's Statement of Investments. 2. FINANCIAL INSTRUMENT VALUATION The Fund holds Portfolio shares that are valued at the closing net asset value of the Portfolio. Under procedures approved by the Funds Board of Trustees (the Board), the Funds administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. At March 31, 2014, the Fund owned 8.90% of the Portfolio. 3. INCOME TAXES At March 31, 2014, the cost of investments for book and income tax purposes was the same. 4. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At March 31, 2014, all of the Funds investments in financial instruments carried at fair value were valued using Level 1 inputs. 5. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. The Money Market Portfolios Statement of Investments, March 31, 2014 (unaudited) The Money Market Portfolio Principal Amount* Value Investments 95.3% Certificates of Deposit 19.8% Bank of Montreal, Chicago Branch, 0.10%, 4/03/14 - 4/04/14 $ 400,000,000 $ 400,000,000 Bank of Montreal, Chicago Branch, 0.14%, 5/05/14 400,000,000 400,000,000 Bank of Montreal, Chicago Branch, 0.14%, 5/19/14 225,000,000 225,000,000 Bank of Nova Scotia, Houston Branch, 0.14%, 4/07/14 100,000,000 100,000,000 Bank of Nova Scotia, Houston Branch, 0.14%, 5/01/14 275,000,000 275,002,291 Royal Bank of Canada, New York Branch, 0.18%, 4/02/14 250,000,000 250,000,000 Royal Bank of Canada, New York Branch, 0.18% - 0.22%, 9/19/14 - 10/09/14 375,000,000 375,000,000 The Toronto-Dominion Bank, New York Branch, 0.15%, 6/09/14 240,000,000 240,000,000 The Toronto-Dominion Bank, New York Branch, 0.11% - 0.16%, 4/02/14 - 7/02/14 800,000,000 800,002,424 Wells Fargo Bank NA, California Branch, 0.12%, 4/07/14 285,000,000 285,000,000 Wells Fargo Bank NA, California Branch, 0.12%, 4/08/14 525,000,000 525,000,000 Wells Fargo Bank NA, California Branch, 0.14%, 6/02/14 300,000,000 300,000,000 Total Certificates of Deposit (Cost $4,175,004,715) 4,175,004,715 a Commercial Paper 62.6% 3M Co., 4/01/14 - 4/04/14 92,000,000 91,999,792 Bank of Nova Scotia, 4/07/14 - 5/20/14 (Canada) 395,000,000 394,965,734 Bank of Nova Scotia, 6/02/14 (Canada) 340,000,000 339,903,383 Chevron Corp., 4/25/14 - 6/06/14 969,300,000 969,212,251 Coca-Cola Co., 4/04/14 - 4/11/14 75,000,000 74,999,202 Commonwealth Bank of Australia, 4/15/14 (Australia) 20,366,000 20,365,446 Export Development Canada, 4/08/14 - 9/15/14 (Canada) 975,000,000 974,743,507 Exxon Mobil Corp., 4/11/14 215,000,000 214,997,611 Exxon Mobil Corp., 4/01/14 - 4/14/14 226,600,000 226,598,290 General Electric Co., 6/02/14 200,000,000 199,972,445 Johnson & Johnson, 4/01/14 280,000,000 280,000,000 Johnson & Johnson, 4/03/14 - 5/27/14 342,000,000 341,987,843 Merck & Co. Inc., 4/25/14 - 5/12/14 208,100,000 208,089,626 Merck & Co. Inc., 5/15/14 310,000,000 309,969,689 National Australia Funding, 4/01/14 (Australia) 1,055,000,000 1,055,000,000 Nestle Capital Corp., 4/07/14 (Switzerland) 291,500,000 291,495,870 Nestle Capital Corp., 5/12/14 - 5/13/14 (Switzerland) 210,000,000 209,975,805 Nestle Finance International Ltd., 5/08/14 (Switzerland) 275,000,000 274,971,736 Nestle Finance International Ltd., 4/07/14 - 5/13/14 (Switzerland) 275,000,000 274,985,250 PepsiCo Inc., 4/02/14 - 5/16/14 798,689,000 798,656,648 PepsiCo Inc., 5/23/14 250,000,000 249,971,111 Pfizer Inc., 5/22/14 300,000,000 299,970,250 Pfizer Inc., 6/10/14 350,000,000 349,945,556 Pfizer Inc., 5/14/14 - 6/18/14 359,250,000 359,197,685 Procter & Gamble Co., 4/01/14 - 6/17/14 685,920,000 685,841,462 Province of British Columbia, 7/30/14 (Canada) 44,000,000 43,982,400 Province of Ontario, 4/02/14 (Canada) 265,000,000 264,999,264 Province of Ontario, 4/07/14 (Canada) 250,000,000 249,995,833 Province of Ontario, 4/10/14 (Canada) 219,325,000 219,319,564 Province of Ontario, 4/09/14 - 5/08/14 (Canada) 329,099,000 329,068,933 Shell International Finance BV, 4/09/14 - 4/24/14 (United Kingdom) 395,739,000 395,725,694 Total Capital Canada Ltd., 4/03/14 (France) 300,000,000 299,998,833 Total Capital Canada Ltd., 4/22/14 (France) 211,000,000 210,991,384 Total Capital Canada Ltd., 4/17/14 - 6/19/14 (France) 438,000,000 437,947,462 Total Fina ELF Capital, 4/11/14 - 5/07/14 (France) 98,000,000 97,988,687 United Parcel Service Inc., 5/01/14 95,000,000 94,995,250 Wal-Mart Stores Inc., 4/16/14 360,000,000 359,991,000 Wal-Mart Stores Inc., 5/12/14 269,500,000 269,477,678 Wal-Mart Stores Inc., 4/07/14 - 5/14/14 417,152,000 417,134,247 Total Commercial Paper (Cost $13,189,432,421) 13,189,432,421 U.S. Government and Agency Securities 10.4% a FFCB, 4/01/14 - 4/21/14 475,000,000 474,994,361 a,b International Bank for Reconstruction and Development, 4/09/14 (Supranational) 250,000,000 249,996,389 4/01/14 - 4/23/14 (Supranational) 500,000,000 499,984,819 Quarterly Statement of Investments | See Notes to Statements of Investments The Money Market Portfolios Statement of Investments, March 31, 2014 (unaudited) (continued) a U.S. Treasury Bills, 4/03/14 275,000,000 274,999,451 4/10/14 350,000,000 349,997,200 4/17/14 - 4/24/14 350,000,000 349,989,882 Total U.S. Government and Agency Securities (Cost $2,199,962,102) 2,199,962,102 Municipal Bonds 0.2% c California State Economic Recovery GO, Series C-4, Daily VRDN and Put, 0.07%, 7/01/23 26,790,000 26,790,000 c Metropolitan Water District of Southern California Special Water Revenue, Refunding, Series A, Weekly VRDN and Put, 0.04%, 10/01/29 5,620,000 5,620,000 Total Municipal Bonds (Cost $32,410,000) 32,410,000 Total Investments before Repurchase Agreements (Cost $19,596,809,238) 19,596,809,238 d Repurchase Agreements 2.3% Merrill Lynch, Pierce, Fenner & Smith Inc., 0.05%, 4/01/14 (Maturity Value $5,000,007) Collateralized by U.S. Government and Agency Securities, 1.80%, 4/30/21 (valued at $ 5,000,000 5,000,000 Barclays Capital Inc., 0.03%, 4/01/14 (Maturity Value $300,000,250) Collateralized by U.S. Treasury Notes, 2.125%, 12/31/15 (valued at $307,482,376) 300,000,000 300,000,000 Deutsche Bank Securities Inc., 0.05%, 4/01/14 (Maturity Value $110,000,153) Collateralized by a U.S. Treasury Bills, 4/10/14 - 10/16/14; U.S. Treasury Bonds, 7.25% - 9.875, 11/15/15 - 2/15/19; U.S. Treasury Notes, 0.00% - 4.75%, 4/15/14 – 3/31/19; and U.S. Treasury Notes, Index Linked , 1.375% - 2.125%, 1/15/16 – 1/15/19 (valued at $111,731,554) 110,000,000 110,000,000 Goldman, Sachs & Co., 0.07%, 4/01/14 (Maturity Value $75,000,146) Collateralized by U.S. Government and Agency Securities, 1.660%, 12/10/18 (valued at$ 75,000,000 75,000,000 HSBC Securities (USA) Inc., 0.04%, 4/01/14 (Maturity Value $5,000,006) Collateralized by U.S. Government and Agency Securities, 0.129%, 4/01/14 (valued at$ 5,000,000 5,000,000 Total Repurchase Agreements (Cost $495,000,000) 495,000,000 Total Investments (Cost $20,091,809,238) 95.3% 20,091,809,238 Other Assets, less Liabilities 4.7% 980,775,162 Net Assets 100.0% $ 21,072,584,400 * The principal amount is stated in U.S. dollars unless otherwise indicated. a The security is traded on a discount basis with no stated coupon rate. b A supranational organization is an entity formed by two or more central governments through international treaties. c Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. d At March 31, 2014, all repurchase agreements had been entered into on that date. A BBREVIATIONS Selected Portfolio FFCB - Federal Farm Credit Bank GO - General Obligation The Money Market Portfolios Notes to Statement of Investments (unaudited) The Money Market Portfolio 1. ORGANIZATION The Money Market Portfolios (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company, consisting of one portfolio, The Money Market Portfolio (Portfolio). 2. FINANCIAL INSTRUMENT VALUATION Securities are valued at amortized cost, which approximates market value. Amortized cost is an income-based approach which involves valuing an instrument at its cost and thereafter assuming a constant amortization to maturity of any discount or premium. Under procedures approved by the Portfolios Board of Trustees (the Board), the Portfolios administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Portfolios valuation policies and procedures, which are approved annually by the Board. 3. INCOME TAXES At March 31, 2014, the cost of investments for book and income tax purposes was the same. 4. FAIR VALUE MEASUREMENTS The Portfolio follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Portfolio's own market assumptions (unobservable inputs). These inputs are used in determining the value of the Portfolios financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Portfolios own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. Money market securities may be valued using amortized cost, in accordance with the 1940 Act. Generally, amortized cost reflects the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2 inputs. For movements between the levels within the fair value hierarchy, the Portfolio has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At March 31, 2014, all of the Portfolios investments in financial instruments carried at fair value were valued using Level 2 inputs. 5. SUBSEQUENT EVENTS The Portfolio has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Portfolio's significant accounting policies, please refer to the Portfolio's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN MONEY FUND By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date May 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date May 27, 2014 By /s/ Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date May 27, 2014
